Case 2:18-cv-08518-RGK-AFM Document 182-3 Filed 11/20/20 Page 1 of 4 Page ID
                                 #:4622



  1

  2

  3

  4

  5

  6
                          UNITED STATES DISTRICT COURT
  7
                         CENTRAL DISTRICT OF CALIFORNIA
  8

  9   COVVES, LLC,                          Case No. 2:18-CV-8518-RGK-AFM
 10                  Plaintiff,             [PROPOSED] ORDER GRANTING
                                            PLAINTIFF’S MOTION TO
 11         v.                              REOPEN CASE AFTER BREACH
                                            OF SETTLEMENT AGREEMENT
 12   DILLARD’S, INC. a
      Delaware Corporation;
 13   KOHL’S CORPORATION,
 14
      a Wisconsin Corporation;
      SAKS & COMPANY LLC,
 15
      a Delaware Corporation;
      TARGET BRANDS, INC. a
 16   Minnesota Corporation;
      EXPRESS, INC., a
 17   Delaware Corporation;
      TILLY’S, INC. a Delaware
 18   Corporation;
      NORDSTROM, INC., a Washington
 19   Corporation;
      WEST MARINE, INC., a Delaware
 20   Corporation,
      and
 21   ZULILY, INC. a
      Delaware Corporation.
 22
                        Defendants.
 23

 24

 25

 26

 27

 28
                                                  [PROPOSED] ORDER GRANTING PLAINTIFF’S
                                                                  MOTION TO REOPEN CASE
                                                              Case No. 2:18-cv-8518-RGK-AFM
Case 2:18-cv-08518-RGK-AFM Document 182-3 Filed 11/20/20 Page 2 of 4 Page ID
                                 #:4623



 1                                         ORDER
 2         Before the Court is a motion (the “Motion”) by Plaintiff Covves, LLC
 3   (“Covves”) seeking to reopen this case pursuant to the settlement agreement entered
 4   into between the parties in this matter and Rule 60 of the Federal Rules of Civil
 5   Procedure. On January 11, 2021, the Court held a hearing on the Motion, where
 6   counsel for the parties appeared.
 7                        Relevant Facts and Conclusions of Law
 8         The following facts and findings are relevant to this decision.
 9         1.     Covves, on the one hand, and the defendants in this action (“Retailer
10   Defendants”) and BigMouth, LLC and BigMouth, Inc. (together, “BigMouth”) on
11   the other hand, entered into a valid and binding settlement agreement in January
12   2020 (the “Agreement”).
13         2.     Under the Agreement, BigMouth agreed to pay Covves a lump sum
14   amount split into an initial payment (“Initial Payment”) payable upon execution,
15   and then six equal quarterly payments (“Quarterly Payments”) of the remaining
16   balance. In exchange, Covves agreed to dismiss both the instant California case and
17   the separate action against BigMouth in Indiana without prejudice, with each
18   respective court retaining jurisdiction to enforce the settlement agreement.
19         3.     BigMouth paid Covves the Initial Payment, after which Covves
20   dismissed this action against Retailer Defendants without prejudice, pending
21   completion of the payment schedule. However, BigMouth failed to make the first
22   Quarterly Payment, which was due September 30, 2020.
23         4.     Covves sent a proper notice of default pursuant to the Agreement,
24   which was received by counsel for Retailer Defendants and BigMouth.
25         5.     BigMouth is insolvent and in receivership in Indiana. BigMouth is
26   unable to pay Covves the Quarterly Payments agreed upon by the parties to the
27   Agreement.
28         6.     The Court retained jurisdiction to enforce the Agreement between the
                                                        [PROPOSED] ORDER GRANTING PLAINTIFF’S
                                                                        MOTION TO REOPEN CASE
                                               -1-                  Case No. 2:18-cv-8518-RGK-AFM
Case 2:18-cv-08518-RGK-AFM Document 182-3 Filed 11/20/20 Page 3 of 4 Page ID
                                 #:4624



 1   parties, and the Court finds BigMouth materially breached the Agreement by failing
 2   to make required payments to Covves.
 3         7.     Under the terms of the Agreement, the Court has authority to reopen
 4   this case and to relieve Covves from the voluntary dismissal on the ground that
 5   BigMouth has breached the agreement by failing to make required settlement
 6   payments, and Defendants agreed to reopen the case if Bigmouth breached in such
 7   manner. It is therefore proper for the Court to vacate the stipulation of dismissal and
 8   reopen this case pursuant to the terms of the Agreement.
 9         8.     Rule 60(b)(6) allows the Court to grant relief from a dismissal order
10   for “any other reason that justifies relief.” Fed. R. Civ. P. 60(b)(6). It is well
11   established in the Ninth Circuit that “[r]epudiation of a settlement agreement that
12   terminated litigation pending before a court constitutes an extraordinary
13   circumstances, and it justifies vacating the court’s prior dismissal order.” Keeling v.
14   Sheet Metal Workers Intern. Ass’n, 937 F.2d 408, 410 (9th Cir. 1991).
15         9.     A federal court does not need an independent basis for jurisdiction to
16   reopen a dismissed suit by reason of breach of the agreement that was the basis for
17   dismissal. See id.; Kokkonen v. Guardian Life Ins. Co. of Am., 511 U.S. 375, 378
18   (1994).
19         10.    This Court finds Covves has been injured by BigMouth’s material
20   breach and complete repudiation of the Agreement, and those circumstances were
21   beyond Covves’ control. It is therefore proper for the Court to vacate the stipulation
22   of dismissal and reopen this case pursuant to Rule 60(b)(6).
23         11.    Covves has requested that the case be reopened only as to Defendant
24   Target Brands, Inc. (“Target”), and has demonstrated that taking such action will
25   streamline the proceedings and trial.
26                                            Order
27         Based on all the foregoing and consideration of the case record as a whole
28   and after notice and opportunity for a hearing, IT IS HEREBY ORDERED that:
                                                           [PROPOSED] ORDER GRANTING PLAINTIFF’S
                                                                           MOTION TO REOPEN CASE
                                                 -2-                   Case No. 2:18-cv-8518-RGK-AFM
Case 2:18-cv-08518-RGK-AFM Document 182-3 Filed 11/20/20 Page 4 of 4 Page ID
                                 #:4625



 1         1.     Covves’ Motion is GRANTED.
 2         2.     The above-captioned case is RE-OPENED as to Defendant Target and
 3   shall be set for trial. Covves’ voluntary stipulation of dismissal without prejudice
 4   remains in effect for the other Retailer Defendants.
 5         3.     Counsel for the parties shall meet-and-confer and, within 30 days of
 6   this Order, jointly file a proposed schedule for bringing this matter to trial.
 7         IT IS SO ORDERED.
 8
     DATED:_____________                     ___________________________________
 9
                                             Hon. R. Gary Klausner
10                                           Judge, United States District Court
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                          [PROPOSED] ORDER GRANTING PLAINTIFF’S
                                                                          MOTION TO REOPEN CASE
                                                 -3-                  Case No. 2:18-cv-8518-RGK-AFM
